Citation Nr: 0213389	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  02-01 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a deviated nasal 
septum.

4.  Entitlement to service connection for residuals of a 
fracture of the 1st metatarsal of the right foot.

5.  Entitlement to service connection for residuals of right 
eye trauma.

6.  Entitlement to a rating higher than 10 percent for a 
right knee disability.

(A later Board decision will address additional issues of 
service connection for glaucoma and higher ratings for a 
right shoulder disability and a right cheek scar.)


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
1981, from October 1982 to October 1986, and from March 1987 
to March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 RO decision which, in part, 
denied service connection for kidney stones, headaches, 
glaucoma, a deviated nasal septum, residuals of a fracture of 
the 1st metatarsal bone of the right foot, and residuals of 
right eye trauma.  The RO also granted service connection for 
a right knee disability (rated 10 percent), a right shoulder 
disability (0 percent), and a laceration scar of the right 
cheek (0 percent); the veteran appeals for higher ratings for 
these conditions.  He testified at a Board hearing in April 
2002.  

The present Board decision addresses all issues except 
service connection for glaucoma and higher ratings for a 
right shoulder disability and a right cheek scar; the latter 
issues will be the subject of another Board decision which 
will be issued after the Board develops additional evidence 
under 38 C.F.R. § 19.9 as amended.


FINDINGS OF FACT

1.  During service the veteran had one episode of a possible 
kidney stone, but such resolved without residual disability; 
he does not currently have a chronic kidney stone disorder.

2.  The veteran currently has a chronic headache disorder 
(last diagnosed as chronic vascular headaches) which began 
during his active service.

3.  The veteran currently has a deviated nasal septum due to 
an injury during active service.

4.  The veteran sustained soft tissue injury to the right 
foot during service (initially thought to be a fracture of 
the 1st metatarsal), but such injury resolved without 
residuals, and he currently has no chronic right foot 
disability.

5.  The veteran suffered a hemorrhage of the right eye 
anterior chamber during active service, but this resolved 
without any residuals.

6.  The veteran's right knee disability includes symptomatic 
residuals of a medial meniscectomy, and is manifested by good 
to full range of motion (0 to 125 degrees on last 
examination), no recurrent subluxation or lateral 
instability, and no arthritis by X-rays.


CONCLUSIONS OF LAW


1.  A claimed kidney stone disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).

2.  A chronic headache disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2001).

3.  A deviated nasal septum was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).

4.  Claimed residuals of a  fracture of the 1st metatarsal of 
the right foot were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2001).

5.  Claimed residuals of right eye trauma were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).

6.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5259, 
5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran had active service from August 1977 to August 
1981, from October 1982 to October 1986, and from March 1987 
until the end of March 1999 when he retired based on 20 years 
of active duty.

His service medical records show that at his entrance 
examination he reported having fractured his nose on several 
occasions prior to service.  In June 1978, he complained of 
pressure in his right eye, with blurred vision; the 
assessment was possible vascular headaches, which were 
described as having resolved several days later.  He hit his 
right knee against a fire hydrant in December 1978.  In June 
1979, he complained of abdominal and flank pain; the initial 
impression was nephrolithiasis (kidney stones); kidney-
urinary-bladder X-rays were normal; and another record from 
that month notes the problem was either nephrolithiasis or 
gastroenteritis, and that the condition had resolved.  In 
April 1981, he reported a recent nose fracture with a history 
of chronic nose fractures; this time, he had hit his nose 
with a wrench.  Examination of the nose revealed edema and 
discoloration of the bridge of the nose, edema on the left 
inside of the nose, and a septum deviated to the left with 
partial occluded left nasal passage and decreased respiration 
through the left passage.  Impressions included nose fracture 
and left septal deviation.  In April 1981, he also suffered a 
small (1 1/2 cm) superficial laceration of the right cheek when 
a water main plug struck him accidentally; he was treated 
with sutures.  At that time, he also reported vision problems 
of the right eye; the water main plug injury had caused a 
right anterior chamber hemorrhage of the eye, but no further 
treatment or symptoms are noted thereafter.  In July 1981, a 
medical record reflects complaints of occasional headaches.  
In connection with March 1986 complaints of a viral syndrome 
with headaches, it was noted that that a deviated septum 
caused decreased breathing.

Service records also show that in April 1989, he complained 
of right foot pain after hitting his foot on a metal pipe, 
and there was a question of a possible stress fracture of the 
first metatarsal sesamoid.  However, several days later, he 
reported a complete recovery with no pain or swelling; the 
assessment was resolved soft tissue trauma of the dorsum of 
the right foot.  In June 1990, he complained of a 1-year 
history of headaches that lasted 2 to 3 days once per month.  
The provisional diagnosis was to rule out migraine headaches.  
In September 1992, the veteran hit his shoulder on sand while 
body surfing, resulting in a third degree separation of the 
acromioclavicular joint, requiring surgical repair.  He 
underwent a Weaver-Dunn procedure in September 1994 to repair 
the right shoulder separation.  In the months after the 
surgery, he showed signs of good improvement.  

In 1994 and 1995, he was followed for suspected glaucoma.  A 
December 1996 optometry record shows that the veteran had 
been followed for glaucoma, but that he had not received 
treatment for it; the examiner indicated that some kind of 
treatment was needed.  In February 1997, records show that he 
continued to be suspected of having glaucoma, and it was 
recommended that he be followed for this suspected condition.  
Service records also note he wore eyeglasses since childhood 
for vision problems.

Records from 1997 show that he received physical therapy for 
right knee pain when he heard a popping while running.  He 
described slight swelling and decreased range of motion.  The 
assessment was right knee strain or medial collateral 
ligament strain.  In August 1997, he was reported as having 
chronic right knee pain with recent effusion.  In January 
1998, he had a right knee partial medial meniscectomy.  

The veteran underwent a retirement physical examination in 
May 1998, whereupon he reported a deviated nasal septum.  On 
his medical history report, he indicated having had or 
currently having swollen or painful joints, frequent or 
severe headaches, eye trouble, nose trouble, broken bones, 
kidney stone, a painful or trick shoulder, and trick or 
locked knee.  He also disclosed that he had broken his nose 
several times, starting when he was 10 years old; he 
indicated that he had had no problems with regard to a kidney 
stone since it had passed in 1979.  As for his headaches, he 
stated that they had been recurring since 1990. 

In June 1998, following complaints of a sinus periorbital 
headaches and nasal dyspnea, he was noted as having septal 
deviation and vasomotor rhinitis.  

The veteran retired from active duty in March 1999.

On a May 1999 naval hospital X-ray, there was no evidence of 
right knee fracture, dislocation, or destructive lesion, but 
there was evidence of joint effusion.  

The veteran was seen in May 2000 by a private physician for 
right shoulder and right knee complaints.

On consultation with the Jacksonville Orthopaedic Institute 
in June 2000, the veteran reported right knee and right 
shoulder problems that had been worsening over the last 
several months.  He related that overhead activities caused 
right shoulder pain, and that stooping, squatting, and 
kneeling caused catching and pain in the right knee, but 
there was no swelling.  On physical examination of the right 
knee, there was crepitant range of motion, but no McMurray's 
sign, no pivot shift, no drawer, and no Lachman.  The right 
knee had a full range of motion with pain along the medial 
joint line.  The right shoulder showed crepitant subacromial 
range of motion which was full otherwise with no impingement 
sign and with good grip strength; no instability was noted.  
X-rays of the right shoulder showed a distal clavicle 
resection with calcifications about the coracoclavicular 
ligament.  X-rays of the right knee showed very minimal joint 
space narrowing along the medial joint line but no 
osteophytes or fractures.  The impressions were right 
shoulder pain status post distal clavicle resection and 
probably tendinitis; and right knee pain with probable 
chondromalacia rule out internal derangement.  On subsequent 
private treatment in July 2000, he had crepitant right 
shoulder range of motion that was full, and his knee had 
continued pain along the medial joint line and on internal 
external rotation; he was given injections in both joints.  
After the injections, his right knee showed a good range of 
motion without pain or crepitance.  The right shoulder showed 
crepitant motion about the subacromial space but with 
overhead motion that was full but with some pain.  

The veteran was seen at a naval hospital in July 2000 for 
follow-up of sinus headaches.  On August 2000 radiographic 
examination, there was no evidence of acute sinusitis,  Right 
knee X-rays showed no fracture or dislocation, but a slight 
density possibly indicated a joint effusion.

The veteran underwent a VA general medical examination in 
September 2000.  His chief complaint was chronic headaches 
occurring twice weekly and lasting from a day to 2 or 3 days.  
He said the headaches appeared to be aggravated by noise and 
light; when severe, they were accompanied by nausea, but not 
vomiting.  As for his right knee, he reported a sharp, 
sticking pain when walking up stairs, squatting, or bending; 
there was no reported stiffness, swelling, redness, heat, or 
tenderness, although the right leg would fall asleep easily 
especially on prolonged sitting.  He said that when raising 
his arms above his head to work, he developed a sharp pain in 
the right collarbone area, with stiffness in wintertime.  The 
examiner indicated that the veteran reported having been told 
he had glaucoma in the past; the examiner noted that while 
the veteran had been a glaucoma suspect, he apparently was 
never given any drops for treatment for glaucoma.  The 
examiner noted the prior medical history of a kidney stone 
during service, but there had been no sequelae.  On 
examination, his eyes had a visual acuity of 20/30 and 20/40 
in the right and left eye, respectively, with glasses; 
extraocular movements were normal, the pupils were equal and 
responded normally to light and accommodation, the 
conjunctivae and sclerae were within normal limits, and the 
funduscopic examination was negative.  The nasal septum was 
deviated to the left with slight obstruction.  The kidneys 
were not palpable, and no masses were noted.  There was no 
clubbing, cyanosis, or pedal edema of the extremities.  There 
was a scar over the right anterior clavicle area that was 
well healed.  There also were small arthroscopic scars around 
the right knee area, but there were no other obvious joint 
deformities or significant limitation of motion of the joint.  
The pertinent diagnoses were chronic vascular headaches, 
previous suspicion for glaucoma, surgery for dislocation of 
the right collarbone, arthroscopic surgery for a torn 
meniscus of the right knee, and a previous history of a 
spontaneously passed kidney stone.

On VA joints examination from September 2000, the veteran 
reported having done well until 1 or 2 months earlier, when 
he noted recurrent knee pain and sought treatment from a 
local orthopedic surgeon and cortisone injection.  Present 
complaints involved right knee pain on stairs, especially 
when carrying more than 50 pounds, as well as pain on 
squatting and kneeling.  He reported no crepitation, but the 
right knee felt unstable when going down stairs.  He took no 
medications.  As for the right foot, he reported no problems 
at the present time.  On examination, he walked with a normal 
gait, without limping.  The right knee had old healed 
arthroscopic portals, but the knee had a normal contour; but 
there was evidence of a joint effusion. There was no 
tenderness over his joint spaces or on patella compression.  
Patellar apprehension sign was negative.  Right knee range of 
motion was from 0 to 125 degrees flexion.  The collateral and 
cruciate ligaments were intact, and there was no evidence of 
atrophy or weakness.  Reflexes, sensation, and circulation 
were intact throughout both lower extremities.  The right 
foot had a normal contour, and there was no evidence of 
swelling or tenderness of the foot or ankle.  He had full 
range of motion about the midtarsal joints, the right ankle, 
and right toes.  There was no tenderness along the 
metatarsals.  Also, there was no evidence that weakened 
movement, pain, fatigue, or loss of coordination caused any 
restriction of motion about the right knee or right foot.  On 
the accompanying X-rays, there were no reported right foot 
problems, and the X-ray revealed no osseous abnormalities, 
recent or old fractures, or arthritic changes.  The 
impression was that of a negative right foot.  The X-rays of 
the right knee showed no evidence of a fracture, dislocation, 
or arthritic changes.  There was evidence of a clinically 
insignificant developmental variant (a benign relative 
lucency involving the proximal tibia medially), but the 
impression was essentially that of negative knees.  The 
diagnoses on the VA joints examination were status post 
partial medial meniscectomy of the right knee; and an old 
healed stress fracture of the right foot with no sequelae.  

A VA eye examination from October 2000 noted that the veteran 
was a glaucoma suspect for both eyes based on his risk 
factors of family history, and a history of borderline high 
intraocular pressure, high myopia, and an elevated cup to 
disc ratio.  

VA progress notes from March 2001 relate that he had normal 
range of motion of the knees with no pain or effusion.  He 
was to be assessed in the future for a history of chronic 
recurring headaches and a history of chronic knee pain.

At a hearing before the Board in April 2002, the veteran 
testified that he had right knee problems and headaches.  He 
also stated that his right shoulder hurt now and then, mainly 
when working over his head; it also became cold and stiff, 
and doctors had told him it would require additional surgery.  
He referred to one episode of kidney stones during active 
service, but he indicated that he had not had any further 
problems since then.  As for the deviated nasal septum, while 
conceding breaking his nose prior to service, he contended 
that he broke his nose 4 or 5 times during service with 
wrenches, and he noted a deviated nasal septum first appeared 
with a service injury.  He discussed a fracture of the 1st 
metatarsal of the right foot, stating that he suffered a 
stress fracture during service but had not had any related 
problems since separation from service.  He reported having 
decreased vision and headaches from inside the right eye 
since suffering trauma in service; he also raised the 
possibility of a relationship between his headaches and 
trauma he suffered to his right eye during service.  He 
indicated that the service-connected right cheek laceration 
actually involved his left cheek.  

II.  Analysis

Through discussions in correspondence, rating decisions, the 
statement of the case, and the supplemental statement of the 
case, the RO has informed the veteran of the evidence 
necessary to substantiate his claims which are addressed in 
in the present Board decision.  The RO has obtained all 
medical records of which it has had notice, and it has 
provided the veteran with VA examinations.  The Board finds 
that, as to these claims, the VA has satisfied the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A.  Service connection claims

1.  Kidney stones

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for certain chronic 
diseases, such as calculi of the kidney, which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may only be established if there is a 
current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The veteran's service medical record shows that he had one 
episode of a possible kidney stone in June 1979, although the 
problem was also suspected to be acute gastroenteritis.  Even 
assuming the veteran had a kidney stone at that time, he had 
no later related problems throughout service which continued 
to March 1999.  Post-service medical records including a 
September 2000 VA examination show no chronic kidney stone 
disability.  On the September 2000 VA examination there was a 
specific finding of no sequelae from the reported kidney 
stone problem during active service.  

Absent a current kidney stone disability, service connection 
may not be granted.  See Degmetich, supra; Brammer, supra.  
As the preponderance of the evidence is against the claim for 
service connection for kidney stones, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  Headaches

The service medical records show that the veteran suffered 
possible vascular headaches in June 1978.  In July 1981, he 
reported occasional headaches.  He also reported headaches in 
connection with a viral syndrome in March 1986.  In June 
1990, he mentioned a history of headaches.  He also reported 
having had such headaches on his May 1998 retirement physical 
examination.  The veteran was released from active duty in 
March 1999, and since then he has continued to complain of 
headaches.  On VA examination in September 2000, he was 
diagnosed as having chronic vascular headaches.  

The evidence shows a current chronic headache disorder, last 
diagnosed as chronic vascular headaches, and there is 
evidence of continuity of symptomatology, 38 C.F.R. 
§ 3.303(b), to trace this condition to service onset.  A 
chronic headache disorder was incurred in service, warranting 
service connection.



3.  Deviated nasal septum

The veteran seeks service connection for a deviated nasal 
septum.  He has indicated that he fractured his nose several 
times prior to service.  However, he also had service nose 
trauma, including an April 1981 nose fracture at which time a 
deviated nasal septum was first noted.  A deviated nasal 
septum is noted in the later medical records and currently 
exists.

There is a reasonable basis for finding that, despite 
preservice nose injuries, the deviated nasal septum began 
with additional nose trauma in service.  With consideration 
of the benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the 
Board finds that a deviated nasal septum started in service.  
The condition was incurred in service, warranting service 
connnection.

4.  Fracture of the 1st metatarsal of the right foot

The veteran contends that he suffered a stress fracture of 
the 1st metatarsal of the right foot while running during 
active service.  Service medical records show that he hit his 
right foot on a metal pipe in April 1989, and there was a 
question of a possible stress fracture of the 1st metatarsal 
sesamoid.  However, several days after this injury, he 
reported a complete recovery, and the assessment at that time 
was resolved soft tissue trauma of the dorsum of the right 
foot.

The post-service medical evidence also indicates that any 
injury to the right foot during active service resulted in no 
residuals.  On VA examination in September 2000, X-rays 
showed no abnormalities.  The diagnosis was an old healed 
stress fracture of the right foot; the VA examiner 
specifically added that there were no sequelae.  Furthermore, 
at his April 2002 Board hearing, the veteran testified that 
he had not had any problems with the right foot since 
separation from active service.  

Absent a current right foot disability, service connection 
may not be granted.  See Degmetich, supra; Brammer, supra.  
As the preponderance of the evidence is against the claim for 
service connection for residuals of a fracture of the 1st 
metatarsal of the right foot, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra. 

5.  Residuals of right eye trauma

The veteran is also seeking service connection for residuals 
of trauma to the right eye.  The service medical records show 
that he injured his right eye in 1981 when he was hit by a 
water main plug, resulting in a right anterior chamber 
hemorrhage.  However, he underwent numerous eye examinations 
during the remainder of his active service, and there were no 
further findings of residuals of hemorrhage of the right eye.  
Moreover, on the post-service VA examination from September 
2000, the eye examination was normal with regard to the 
residuals of right eye trauma.  The October 2000 VA eye 
examination noted high myopic astigmatism of both eyes, and 
the veteran has a history of refractive error since 
childhood; refractive error is not a disabilty for VA 
compensation purposed.  38 C.F.R. § 3.303(c).  [The VA 
examination also noted possible glaucoma of both eyes, but as 
indicated previously, the issue of service connection for 
glaucoma is a separate issue and will be further developed 
before a separate Board decision is issued in the future.]

The evidence shows no current residuals of a right eye 
injury, and thus service connection for this specific claimed 
eye condition may not be granted.  See Degmetich, supra; 
Brammer, supra.  As the preponderance of the evidence is 
against the claim for service connection for residuals of 
right eye trauma, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra. 

B.  Higher rating for right knee disability

The issue of an evaluation higher than 10 percent for a 
service-connected right knee disability arose from the 
assignment of an initial rating on the granting of service 
connection.  Under such circumstances, separate percentage 
ratings can be assigned for separate periods of time based on 
the facts found (so-called "staged ratings").  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The effective date of service 
connection and a 10 percent rating for a right knee 
disability is April 1, 1999, the date after the veteran's 
separation from active duty.
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Impairment of a knee involving slight recurrent subluxation 
or lateral instability is evaluated as 10 percent disabling.  
Impairment of a knee involving moderate recurrent subluxation 
or lateral instability is evaluated as 20 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Symptomatic removal of semilunar cartilage warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Code 5259.

Limitation of leg flexion is rated 0 percent when limited to 
60 degrees, 10 percent when limited to 45 degrees, and 20 
percent when limited to 30 degrees. 38 C.F.R. § 4.71a, Code 
5260.  

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
and 20 percent when limited to 15 degrees.  38 C.F.R. § 
4.71a, Code 5261.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

The record shows that during service the veteran injured his 
right knee and had a partial medial meniscectomy.  Medical 
evidence since service does show some residual symptoms of 
the right knee meniscectomy, as would support a 10 percent 
rating under Code 5259.  

However, since separation from active service, the evidence 
does not show such limitation of right knee motion as to 
warrant a higher evaluation.  Range of motion on VA 
examination of September 2000 was from 0 to 125 degrees, and 
such would not warrant a compensable rating under either Code 
5260 or 5261.  Other medical evidence since service similarly 
shows full or nearly full right knee motion.  There is no 
arthritis of the joint by X-ray study.  The evidence does not 
show additional limitation of motion of the right knee due to 
pain, and certainly no additional limitation to the extent 
required for a rating higher than the current 10 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In addition, the VA examination and other medical evidence 
since service shows no recurrent subluxation or lateral 
instability of the right knee as required for a compensable 
rating under Code 5257.

The preponderance of the evidence is against the claim for an 
evaluation greater than 10 percent for a right knee 
disability for any period since service connection became 
effective.  See Fenderson, supra.  The benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

















ORDER

Service connection for kidney stones is denied.

Service connection for chronic headaches is granted.

Service connection for a deviated nasal septum is granted.

Service connection for residuals of a fracture of the 1st 
metatarsal of the right foot is denied.

Service connection for residuals of right eye trauma is 
denied.

A higher rating for a right knee disability is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

